IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                        : NO. 726
                                              :
ORDER ADOPTING RULE 242                       : CIVIL PROCEDURAL RULES DOCKET
OF THE PENNSYLVANIA RULES OF                  :
CIVIL PROCEDURE                               :


                                           ORDER

PER CURIAM

      AND NOW, this 5th day of January, 2022, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
51 Pa.B. 1002 (February 27, 2021):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 242 of the Pennsylvania Rules of Civil Procedure is adopted in the attached
form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b) and shall be
effective April 1, 2022

         Justice Brobson did not participate in the consideration or decision of this matter.